Telephone Interview
During a telephone call received from Attorney Tatsuya Sawada on 3/26/2021, the examiner was made aware that the Sakamoto reference (US 2010/0003211) relied upon as prior art  in the Office Action dated 8/12/2020 was not made of record in the application file.  Accordingly, the reference is cited on a Notice of Reference Cited as requested by the Applicant. 

Updated Allowable claims on Notice of Allowability, PTOL-37 form
There appears an error with allowed claims listed on the Notice of Allowability dated 3/26/2021. In particular, the allowed claims include claim 8 which has been cancelled.  Accordingly, the corrected notice of Allowability is deemed necessary to update the correct status of claim 8.    The examiner confirms that claims 1, 2, 5, 7, 9-13, and 15-17 are allowed claims.  


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788